Exhibit 10.6  

AMENDMENT TO LETTER AGREEMENT

                This Agreement to Amend the Letter Agreement is made this
________ day of February, 2007 by and between Bucyrus International, Inc. (the
“Company”) and Timothy W. Sullivan (the “Executive”).

                WHEREAS, on July 27, 2004, the Company and the Executive entered
into a Letter Agreement (the “Letter Agreement”) with respect to the terms and
conditions of the Executive’s employment with the Company, which Letter
Agreement provides, among other items, a severance payment for one year of the
Executive’s base salary if the Company terminates the Executive’s employment
without cause;

                WHEREAS, on February ____, 2007, the Company and the Executive
entered into a Key Executive Employment and Severance Agreement (the “KEESA”)
which provides Executive with certain severance benefits in the event he
experiences a covered termination of employment upon or following a change in
control of the Company;

                WHEREAS, the Company and the Executive desire to amend the
Letter Agreement in order to avoid a duplication of severance benefits following
a change in control of the Company;

                WHEREAS, the severance payment provided under the Letter
Agreement may be considered deferred compensation subject to the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
which was effective January 1, 2005;

                WHEREAS, the Company and the Executive also desire to amend the
Letter Agreement to comply with the provisions of Code Section 409A.

                NOW, THEREFORE, in consideration of the premises and for the
mutual consideration hereinafter set forth and provided in the Letter Agreement
and KEESA, the parties agree as follows:

                1.             Effective immediately prior to a Change in
Control of the Company (as defined in the KEESA), the Letter Agreement shall
terminate and the Company and Executive shall have no further rights or
obligations under the Letter Agreement. Notwithstanding the foregoing, if the
Executive becomes entitled to the benefits provided by Section 2 of the KEESA in
connection with the Executive’s termination of employment prior to a Change in
Control of the Company, Executive shall be entitled to the benefits payable
under the KEESA in lieu of the severance payment provided under the Letter
Agreement.

                2.             Effective as of January 1, 2005, Section 5 of the
Letter Agreement is amended by adding a new paragraph to the end thereof to read
as follows:

                “Notwithstanding the foregoing, if at the time of your
termination of employment you are considered a “specified employee” within the
meaning of Internal Revenue Code Section 409A, and if the severance payment does
not meet the requirements for a short-term deferral or is otherwise not exempt
from the application of Code Section 409A, then payment of your






--------------------------------------------------------------------------------




severance shall be delayed until the first day of the seventh month following
the month in which your termination of employment occurs. In such event, the
first six months of your severance payments shall be accumulated and paid in a
lump sum (without interest thereon) following the end of the six-month delay,
and the remaining six months of severance payments shall be paid in accordance
with the normal payroll practices of the Company thereafter. In addition, your
severance benefit will be paid only if your termination of employment qualifies
as a “separation from service” within the meaning of Code Section 409A.”

                3.             Except as provided herein, the provisions of the
Letter Agreement shall continue in full force and effect. This Amendment may be
executed in one or more counterparts, each of which will be deemed an original
but all of which together will constitute one and the same instrument.

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the date and year first above written.

        EXECUTIVE   BUCYRUS INTERNATIONAL, INC.            /s/ Timothy W.
Sullivan                   By:     /s/  Robert W. Korthals                     

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Timothy W. Sullivan       Name: Robert W. Korthals          Title:   Chairman of
the Compensation          Committee of the Board of Directors




2

--------------------------------------------------------------------------------